WARD, Circuit Judge.
The goods in question are artificial shamrocks made of silk and metal, silk chief value. They have been assessed as artificial leaves, under Tariff Act July 24, 1897, c. 11, § 1, Schedule N, par. 425, 30 Stat. 191 (U. S. Comp. St. 1901, p. 1675), the relevant portion of which is:
“And artificial or ornamental feathers, fruits, grains, leaves, flowers, and stems or parts thereof, of whatever material composed, not specially provided for in this act, fifty per centum ad valorem.”
The importers claimed they should have been assessed as toys under paragraph 418:
“Dolls, doll heads, toy marbles of whatever materials composed, and all other toys not composed of rubber, china, porcelain, parian, bisque, earthen or stone ware, and not specially provided for in this act, thirty-five i>er centum ad valorem.”
The judge of the Circuit Court sustained the contention of the importer. Though these articles are imported by toy dealers and are generally sold in toy shops, they are sold as shamrocks, and are used by the Irish of all ages as a national emblem on St. Patrick’s Day.
*533Toys arc playthings for the amusement of children, used throughout, or in different seasons of, the year.
The importer relies on the case of Cadwalader v. Zeh, 151 U. S. 171, 14 Sup. Ct. 288, 38 L. Ed. 115, which holds that words in the tariff act which have an established commercial meaning must be understood in that sense, even if different from the ordinary meaning. These articles have no established commercial designation as toys. They are sold as shamrocks; and, though they are usually to be obtained in toy shops, not everything in a toy shop is a toy — e. g., baseballs and bats, firecrackers, bows and arrows, checkerboards, playing cards, etc.
Judgment reversed.